124 F.3d 1310
McGRAY CONSTRUCTION COMPANY;  Beaver Insurance Company, Petitioners,v.DIRECTOR, OFFICE OF WORKERS COMPENSATION PROGRAMS;  HarryHurston, Respondents.
No. 96-70041.
United States Court of Appeals,Ninth Circuit.
Sept. 3, 1997.

Before:  HUG, Chief Judge, and DAVID R. THOMPSON and KLEINFELD, Circuit Judges.

ORDER WITHDRAWING OPINION

1
The Petition for Rehearing is GRANTED.  The opinion filed May 2, 1997 and published at 112 F.3d 1025 is withdrawn.  A new opinion will be filed in due course.